Nationwide Life Insurance Company: ·Nationwide Variable Account Prospectus supplement dated August 18, 2011 to Prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Effective on or about August 26, 2011, the following underlying mutual fund is available as an investment option under your contract: Wells Fargo Advantage Funds – Wells Fargo Advantage Enterprise Fund: Investor Class 2. Effective on or about August 26, 2011, the "Appendix A" is amended to include the following: Wells Fargo Advantage Funds – Wells Fargo Advantage Enterprise Fund: Investor Class Investment Advisor: Wells Fargo Funds Management, LLC Sub-Advisor:Wells Capital Management Incorporated Investment Objective:This fund seeks long-term capital appreciation. 3. Effective on or about August 26, 2011, the following underlying mutual fund liquidated and has merged into a new underlying mutual fund as indicated below: Liquidated Underlying Mutual Fund Merged Underlying Mutual Fund Wells Fargo Advantage Funds – Wells Fargo Advantage Mid Cap Growth Fund: Investor Class Wells Fargo Advantage Funds – Wells Fargo Advantage Enterprise Fund: Investor Class
